In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-442 CV

____________________


IN RE FOREVER ENTERPRISES, INC.




Original Proceeding



MEMORANDUM OPINION
 Forever Enterprises, Inc. filed a petition for a writ of mandamus to compel the trial
court to rescind its severance order and abate the entire action until final judicial resolution
of receivership proceedings against Memorial Service Life Insurance Company, Lincoln
Memorial Life Insurance Company, and National Prearranged Services, Inc.  The
receivership court retains exclusive jurisdiction over all property of the receivership estate. 
See Tex. Ins. Code Ann. § 443.005(c) (Vernon 2008).  Although not itself in receivership,
the relator argues the fraud claims brought by Broussard's Mortuary, Inc. necessarily involve
receivership property because those claims arise out of the breach of a letter agreement with
one of the companies in receivership.  
	The petition and mandamus record filed by the relator in this case fail to establish the
trial court abused its discretion by granting the motion to sever.  Accordingly, we deny the
petition for writ of mandamus and the relator's request for a temporary stay of the
proceedings in the trial court.
	PETITION DENIED.
									PER CURIAM
Opinion Delivered October 16, 2008
Before McKeithen, C.J., Kreger and Horton, JJ.